ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
DZSP21LLC                                     )      ASBCA No. 61230
                                              )
Under Contract Nos. N62742-05-C-3501          )
                    N40192-13-C-3001          )

APPEARANCE FOR THE APPELLANT:                        Kevin J. Slattum, Esq.
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Brian S. Smith, Esq.
                                                      Trial Attorney

                                  ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: June 20, 2018




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61230, Appeal ofDZSP 21 LLC,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals